Filed 12/3/19
                 CERTIFIED FOR PUBLICATION


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                           DIVISION ONE

In re I.I. et al., Persons Coming         B298184
Under the Juvenile Court Law.

                                          (Los Angeles County
LOS ANGELES COUNTY                        Super. Ct. No. 19CCJP01193)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

M.I.,

        Defendant and Appellant;

I.I. et al., Minors,

        Respondents.



     APPEAL from an order of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Affirmed.
     Megan Turkat-Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant M.I.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent Los Angeles County
Department of Children and Family Services.
      Neale Gold, under appointment by the Court of Appeal, for
Respondents I.I. and M.I., Jr., Minors.
                 _________________________________

       Appellant M.I. (Father) challenges the juvenile court’s
jurisdictional order and findings that his children, I.I. (born
in 2016) and M.I., Jr. (born in 2017) (the Minors), are persons
described by Welfare and Institutions Code section 300,
subdivision (f),1 based on the juvenile court’s previously sustained
petition finding that the Minors’ mother, R.R. (Mother), and Father
caused the death of a child through abuse or neglect. Father argues
that, because the court found there was no current risk to the
children, the court erred in finding that the Minors were persons
described under section 300, subdivision (f). As we explain, the
court is required to sustain a petition and assert jurisdiction if the
facts described in section 300, subdivision (f) exist. And because it
was uncontroverted that, in the earlier case, the juvenile court had
found Mother and Father caused the death of their child through
abuse or neglect, the court did not err in asserting jurisdiction here.
Accordingly, we affirm.




        1   All statutory references are to the Welfare and Institutions
Code.



                                      2
          FACTUAL AND PROCEDURAL BACKGROUND2
      The family consisted of Father, Mother, the Minors, the
Minors’ siblings (twins Ad.R. and A.R. (born in 2010) (collectively
the twins)) and the Minors’ half siblings, R.V. (born in 2006),
S.V. (born in 2007), and S.R. (born in 2013).3

      A.     Prior Child Welfare History
      In the summer of 2010, Mother gave birth to the twins.
In November 2010, Los Angeles County Department of Children
and Family Services (DCFS) received a referral that Mother
had taken the four-month-old twins to the hospital and that
medical personnel had determined they were suffering from
injuries consistent with Shaken Baby Syndrome. DCFS
investigated and filed a juvenile dependency petition on behalf of
the twins and their half siblings, R.V. and S.R., under section 300,
subdivisions (b), (e), and (f), alleging that the twins were suffering
from severe brain injuries consistent with nonaccidental trauma
and that all four children were at substantial risk of harm based
on the twins’ injuries. Twin Ad.R. died in 2011 as a result of his
injuries.




      2 Because Father’s only contention is whether the court
properly asserted jurisdiction, we recite only the facts necessary
to the resolution of that contention.
      3  Neither Mother nor the Minors’ half siblings are parties
to the appeal. R.R. is the Mother of all of the children. Appellant
is the father of the Minors and the twins. Mother was previously
married to R.V., Sr., who is the father of two of the Minors’
half siblings, R.V. and S.V., and is not a party to this appeal. The
father of half sibling S.R. is deceased.



                                   3
       The court detained the children from the parents.4 The
court subsequently sustained the petition, continued the foster
care placement of the twin, A.R., and ordered reunification services
for the family.5 Mother and Father failed to reunify with A.R.
In 2014, their parental rights to A.R. were terminated, and the
foster parents adopted A.R.

      B.      Current Proceedings
       The parents ended their relationship. Thereafter, Mother
had a relationship with another man, which resulted in the birth
of half sibling, S.R., in 2013. Mother and Father subsequently
reunited, and the Minors, I.I. in 2016 and M.I. in 2017, were
born as a result of that relationship. The parents, the Minors,
and half sibling S.R. lived together. Half siblings R.V. and S.V.
periodically stayed with them.
       On November 28, 2018, the family came to the attention of
DCFS again when DCFS received a referral alleging that Mother
took two-year-old I.I. to the emergency room because she had
a vaginal rash. Although the examining physician suspected
that the child had vaginal herpes and thus was a possible victim
of sexual abuse, subsequent examinations revealed that a yeast
infection caused the rash and that the child had no signs of abuse.
DCFS found no safety issues with the children other than the
concern relating to the earlier sustained petition.
       The juvenile court granted DCFS’s request for an order
authorizing the removal of the children. On February 22, 2019,
DCFS filed a petition under section 300, subdivisions (b), (f), and (j),
on behalf of the Minors and their half siblings. The petition alleged


      4   R.V. and S.V. were placed with their father.
      5Here, Father does not challenge that the prior dependency
findings concerning the twins are binding in the current proceeding.



                                    4
identical counts under each subdivision that: In November
2010, Mother physically abused the children’s now deceased
four-month-old sibling Ad.R. by violently shaking the child
and causing severe brain injuries; that Father knew of Mother’s
abuse and failed to protect Ad.R.; that parental rights to twin
A.R. had been terminated; and that Mother’s and Father’s physical
abuse of the twins and their failure to protect placed the children
at risk of serious physical harm.
       At the February 25, 2019 detention hearing, the juvenile
court found a prima facie case for asserting jurisdiction based
on the findings of the earlier case and ordered the children
released to their respective parents. In April 2019, DCFS filed
a jurisdiction/disposition report. DCFS assessed that the children
were at risk of substantial future harm because of the family’s prior
child welfare history. DCFS recommended that the juvenile court
declare all the children dependents of the court, remove them from
parental custody, and order reunification services and monitored
visits for the parents.
       In April 2019, at the combined jurisdiction/disposition
hearing, the court found there was no evidence that any of
the children subject to the current petition had been abused
or neglected or were, independent of the findings of the earlier
petition, at current risk of abuse or neglect. Nonetheless, the court
determined that under section 300, subdivision (f), it was required
to sustain the petition if “the child’s parents or guardian caused the
death of a child through abuse or neglect.” And, because the court
found that in the earlier action Mother and Father had caused the
death of Ad.R. through abuse and neglect, it sustained the petition,
asserted jurisdiction over all the children, declared S.R. and the




                                  5
Minors dependents of the court, maintained them in parental
custody, and ordered Mother and Father to participate in services.6
      Father timely appealed.

                           DISCUSSION
       Father argues that the juvenile court erred in concluding that
it was required to sustain the section 300, subdivision (f) allegation
in the petition.7 He maintains the dependency court had the
discretion to dismiss the section 300, subdivision (f) allegation and
should have done so because there was no evidence that the Minors
had been abused or neglected or were at risk of harm based on the
sustained allegations in the prior proceeding involving the twins.
As we explain, the juvenile court correctly understood the extent of
its legal authority and properly exercised it.
       Section 300 provides in pertinent part: “A child who comes
within any of the following descriptions is within the jurisdiction
of the juvenile court which may adjudge that person to be a
dependent child of the court: [¶] . . . [¶] (f) The child’s parent
or guardian caused the death of another child through abuse
or neglect.” (§ 300, subd. (f).) The California Supreme Court
in In re Ethan C. (2012) 54 Cal.4th 610, recognized, inter alia, that
section 300, subdivision (f) does not require evidence or findings
that the particular circumstances of the child’s fatality demonstrate
a current risk of substantial harm to surviving children in the
parent’s care. (In re Ethan C., supra, 54 Cal.4th at pp. 637–639.)

      6 As to siblings, R.V. and S.V., the court terminated the
case as to them with a home-of-parents order. The propriety of
the orders concerning R.V. and S.V. have not been challenged on
appeal.
      7 Father challenges only the court’s jurisdiction order; he
has not asserted any errors with respect to the court’s disposition
orders.



                                  6
The Court in In re Ethan C. acknowledged that the Legislature
has determined that if section 300, subdivision (f) facts exist, that
is risk enough to warrant jurisdiction. (See In re Ethan C., supra,
at p. 638 [observing that section 300, subdivision (f) reflects that
a parent’s “neglectful or abusive responsibility for a child fatality
may inherently give rise to a serious concern for the current safety
and welfare of living children under the parent’s . . . care, and
may thereby justify the juvenile court’s intervention on their
behalf without the need for separate evidence of findings about
the current risk of such harm” (italics omitted)].) Thus, even in
the absence of evidence of actual harm or current or future risk
of harm to surviving children, the juvenile court must sustain the
petition if it finds the section 300, subdivision (f) facts exist. (See
In re Ethan C., supra, at pp. 637–639.)
       Father’s argument to the contrary conflates the requirement
under section 300 that the court asserts jurisdiction if it finds
a section 300, subdivision (f) allegation true, with the court’s
discretion to adjudge the minor a dependent of the court under
section 360. Where, as here, there is uncontroverted evidence to
support the allegation, the court’s decision to find a section 300,
subdivision (f) allegation to be true, and establish jurisdiction
is not discretionary; the court is required to assert jurisdiction.
(§ 300.) At the dispositional phase of the proceedings, however, the
court has discretion to adjudge the minor a dependent of the court
and to enter dispositional orders. (See § 360, subd. (d) [“if the court
finds that the child is a person described by Section 300, it may
order and adjudge the child to be a dependent child of the court”
(italics added)]; see also In re Ethan C., supra, 54 Cal.4th at p. 637.)




                                   7
      Here, the record discloses the court understood the
statutory scheme and In re Ethan C. Accordingly, Father has not
demonstrated legal error concerning the court’s order sustaining
the section 300, subdivision (f) allegation and exercising its
jurisdiction over the Minors.

                          DISPOSITION
     The order is affirmed.
     CERTIFIED FOR PUBLICATION.




                                         ROTHSCHILD, P. J.
We concur.




                 JOHNSON, J.




                 WEINGART, J.*




     *  Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 8